Citation Nr: 0531094	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1980.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the veteran was scheduled for a 
hearing before the Board at the RO in April 2005.  The 
veteran was informed of this hearing by letter dated in 
February 2005.  In that letter, he was informed that if he 
failed to appear for the scheduled hearing and a request for 
postponement of the hearing was not granted prior to the 
hearing, his case would be processed as though his hearing 
request had been withdrawn.  The veteran did not appear for 
the scheduled hearing.  No request for postponement of the 
hearing or motion for a new hearing is of record.  
Accordingly, the Board will process the veteran's appeal as 
though his request for a hearing has been withdrawn.  

In May 2005, the Board remanded the case to the appeals 
Management Center (AMC) for further development.  The 
requested action has been completed and the case is returned 
to the Board for further appellate consideration.


FINDING OF FACT

A chronic skin disorder was not present in service, and the 
veteran's current skin disability is not etiologically 
related to service.


CONCLUSION OF LAW

A skin disability was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in October 2002 and the 
December 2004 supplemental statement of the case, to include 
notice that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded a VA examination addressing the etiology of his 
current skin conditions.  Neither the veteran nor his 
representative has identified any additional, pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

After the provision of all required notice and the completion 
of all indicated development, the AMC readjudicated the claim 
in August 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  Therefore, the Board is satisfied that any 
procedural errors in the originating agency's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he has a skin rash that was 
initially manifested during service.  His service medical 
records show treatment at the dermatology clinic for a rash 
that was assessed to be jock rash in November 1978.  He was 
given medicated cream.  In March 1979, he complained of a 
rash and itching of his left foot.  An impression of 
athlete's feet was rendered.  However, the report of a May 
1982 examination in conjunction with the veteran's enlistment 
in the Army Reserves notes that physical examination of the 
veteran's skin was within normal limits.  At that time, he 
denied a history of skin diseases.  

Despite the veteran's in-service treatment for skin problems, 
there is no competent medical evidence linking a current skin 
disability to his active military service.  Pursuant to the 
prior Board Remand, the veteran was afforded a VA skin 
examination in June 2005.  The veteran reported several 
unrelated skin conditions including a "heat rash" affecting 
the left side of his neck that he reported originated in 1977 
while on active duty in Korea.  He reported no residual 
symptoms from this rash with the exception of a small scar.  
He also reported chronic itching and peeling of both feet 
that had been constant since the 1970s as well as discolored 
and deformed toenails which had been present for the past 10 
to 20 years.  Tinea pedis, onychomycosis, and a nonspecific 
scar on the left neck were diagnosed.  The examiner, after 
examining the veteran and reviewing the claims folder, opined 
that the diagnosed skin disorders were not likely directly 
related to any service related activity.

In light of the lack of competent medical evidence linking a 
current skin disability to the veteran's active military 
service, the Board must find that service connection for a 
skin disability is not warranted.  In reaching this decision, 
the Board has considered the veteran's statements to the 
effect he has a current skin condition including a rash that 
is etiologically related to his active service; however, lay 
persons, such as the veteran, are not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  


ORDER

Service connection for a skin disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


